In re application of							:
Gaurav Tewari								:		
Serial No. 16/821,649							:	DECISION ON
Filed:	March 17, 2020 						:	PETITION
For:  METHOD AND APPARATUS FOR EXTENDING SHELF-LIFE OF MEAT 	:
AND POULTRY								:

This is a decision on the Petition under 37 CFR 1.144 filed on December 09, 2021 to request to withdraw the restriction requirement made final in the Office Action of June 10, 2021. 

A Requirement for Restriction was mailed on March 15, 2021 that set forth a restriction requirement between the inventions drawn to a packaged meat product (Group I, claims 1-12, 28, and 29)), a first method of packaging meats (Group II, claims 13-19 and 24-27), and a second method of packaging meats (Group III, claims 20-23). The Applicant elected Group I with traverse in the response filed on April 26, 2021. A Non-final Office Action was mailed on June 10, 2021 that maintained the original restriction requirement and made this requirement final. The present petition was timely filed on December 09, 2021 requesting withdrawal of the restriction requirement. 

MPEP 803 sets forth the following two criteria for a proper requirement between patentably distinct inventions: (A) the inventions must be independent or distinct as claimed; and (B) there would be a serious burden on the examiner if restriction is not required.  
MPEP 806.05(f) sets forth that a process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process.
MPEP 806.05(j) sets forth related processes can be shown to be distinct if (A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (B) the inventions as claimed are not obvious variants; and (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.

The petition argues that claims 24-27 should be included in Group I because claims 28 and 29 are dependent upon claim 24. Specifically, it is argued that the products of claims 28 and 29 requires all of the limitations of the method of claim 24. While it is agreed that claims 28 and 29 reference claim 24, it is not considered a proper dependent claim under 35 USC 112(d) because it does not further limit the subject matter of claim 24. That is, the article of claims 28 and 29 do not further limit the claimed method of claim 24. Additionally, as set forth in MPEP 608.01(n)(III), if a claim recites a method of making a specified product, a claim to the product set forth by that method claim would not be a proper dependent claim if the product can be made by a method other than that recited in the base method 





claim, and thus, does not include the limitations of the base claim. MPEP 806.05(f) further sets forth that “[a] product defined by the process by which it can be made is still a product claim (In re Bridgeford. 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention. As set forth in the Non-final Office action, the claimed product can be made by another and materially different process, such as storing the packaged poultry product in a second sealed master bag. Further, the product could be made by another and materially different method wherein the packaged poultry product is stored at 0° F and then thawing to a temperature between 28° to 42° F. 

Additionally, the petition argues that there would be no serious burden to examine claims 24-27 with Group I because the Examiner already considered claim 24 by applying 35 USC 112 claim rejections to the limitation “CO2 gas rich environment” and by applying prior art references Mengel et al. to some limitations of claim 24. This is not persuasive for the following reasons. First, applying claim rejections under 35 USC 112 based on language in referenced claim 24 does not constitute a full examination of claim 24. Second, the search and examination conducted by the Examiner was specific to the scope of a packaged meat/poultry product of claims 28 and 29 and not the method of claim 24. As set forth in the original Restriction Requirement, there would be a serious burden on the Examiner if the method claims were examined with the article claims based on the inventions having a separate status in the art in view of their different classifications and the inventions would require a different field of search

The petition further argues that claims 13-19 and 20-23 should be examined because the master bag is not optional in the claims of Group I as contended by the original rationale for distinctness between Group I and Groups II and III. While it is agreed that a master bag is required in all of the Groups, the claimed product can be made by another and materially different process wherein the packaged poultry product is stored at 0° F and then thawing to a temperature between 28° to 42° F. Thus, the method claim groupings are deemed distinct from the product claim group. See MPEP 806.05(f).



















The petition also argues on page 7 of  present petition that the Inventions of II and III are not mutually exclusive. Based on the presently amended claims, these arguments are deemed persuasive. 

Accordingly, the restriction requirement is modified by this decision to combine the two non-elected claim groupings into a single non-elected claim group, i.e. Group II (claims 13-27). 

For the above reasons, this petition is DENIED.  Upon the mailing of this decision, this application will be forwarded to the examiner for consideration of the response filed on December 09, 2021. An Office action on the merits will follow in due course.








/Keith D. Hendricks/
_______________________      
Keith D. Hendricks 
Acting Director, Technology Center 1700
Chemical and Materials Engineering

bc

Gaurav Tewari83 Viewmark DriveRichmond Hill ON L4S1E-3 CA CANADA